[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                         ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                                 March 13, 2006
                               No. 05-14427
                                                            THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                      D. C. Docket No. 02-00234-CR-1-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ANTHONY L. LAROCHE,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                               (March 13, 2006)

Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:

     Anthony L. Laroche appeals from his conviction after he pled guilty to
possession of stolen firearms, in violation of 18 U.S.C. § 922(j). Laroche asserts

18 U.S.C. § 922(j): (1) exceeds Congress’ authority under the Commerce Clause

as evidenced by its application to the facts of his case, and (2) was not a bona fide

act of Congress since there is no enacting clause on the law’s face.1 Laroche’s

claims are without merit and we affirm his conviction.

                                      I. DISCUSSION

A. Commerce Clause

       We review challenges under the Commerce Clause raised for the first time

on appeal for plain error. United States v. Peters, 403 F.3d 1263, 1270

(11th Cir. 2005). To establish plain error, a defendant must show there is (1) error,

(2) that is plain, and (3) that affects substantial rights. United States v. Olano, 113

S. Ct. 1770, 1776 (1993). If all three conditions are met, we may exercise our

discretion to recognize a forfeited error, but only if the error “seriously affect[s] the

fairness, integrity or public reputation of judicial proceedings.” Id. (internal

quotations omitted). Under plain error review, “the defendant bears the burden of

persuasion with respect to prejudice or the effect on substantial rights.”

United States v. Monroe, 353 F.3d 1346, 1352 (11th Cir.2003). When neither the



       1
        Laroche advances the same arguments at to 18 U.S.C. § 922(g)(1), as to both of the
issues he raises on appeal. Because he was only convicted of violating 18 U.S.C. § 922(j), we
address only his arguments as they relate to that statute.

                                               2
Supreme Court nor this Court has resolved an issue, there can be no plain error in

regard to that issue. United States v. Moriarty, 429 F.3d 1012, 1019 (11th Cir.

2005).

         18 U.S.C. § 922(j) states as follows:

            It shall be unlawful for any person to receive, possess,
            conceal, store, barter, sell, or dispose of any stolen firearm
            or stolen ammunition, or pledge or accept as security for a
            loan any stolen firearm or stolen ammunition, which is
            moving as, which is a part of, which constitutes, or which
            has been shipped or transported in, interstate or foreign
            commerce, either before or after it was stolen, knowing or
            having reasonable cause to believe that the firearm or
            ammunition was stolen.

18 U.S.C. § 922(j).

         The Supreme Court has held Congress may regulate firearms under the

Commerce Clause as long as there is a “minimal nexus” between the firearm and

interstate commerce. Scarborough v. United States, 97 S. Ct. 1963, 1969 (1977)

(addressing the constitutionality of the predecessor statute to 18 U.S.C. § 922(g)).

We have held § 922(j) is a proper exercise of Congress’ power under the

Commerce Clause, and is subject to the minimal nexus requirement. United States

v. Pritchett, 327 F.3d 1183, 1186 (11th Cir. 2003). A minimal nexus with

interstate commerce exists when the firearm in question was manufactured outside




                                             3
of the state in which it was found and traveled to that state before the accused took

possession of it. Id.

      Because the Government presented evidence the firearms were

manufactured outside of Georgia and traveled in interstate commerce at some point

in the past, there was at least a minimal nexus with interstate commerce sufficient

to permit the indictment and conviction under § 922(j). See Pritchett, 327 F.3d at

1186. There is no authority for Laroche’s argument that a firearm is removed from

the stream of commerce when it becomes a part of a collection, such that there is

no error in this respect, much less one that is plain.

B. Enacting Clause

      Federal law provides “[t]he enacting clause of all Acts of Congress shall be

in the following form: ‘Be it enacted by the Senate and House of Representatives

of the United States of America in Congress assembled.’” 1 U.S.C. § 101.

Laroche does not cite a public law number for the original enactment of § 922(j),

and the legislative history for the statute is complex. Although Laroche suggests

Congress did not abide by 1 U.S.C. § 101 when it enacted § 922(j), he fails to

identify which congressional action he believes supports his proposition, or

provide a citation thereto, and the basis for his argument is not entirely clear.




                                            4
      Laroche relies only on state cases to support his proposition. There is no

federal authority to support Laroche’s argument that a lack of an enacting clause

renders a statute invalid. A federal case that addresses the lack of an enacting

clause in a federal statute summarily rejected an enacting clause claim because the

United States Constitution does not require enacting clauses. United States v.

Ramanauskas, 2005 WL 189708 at *2 (D. Minn. Jan. 21, 2005). Laroche has not

shown any error, much less plain error on this claim.

                                 II. CONCLUSION

      18 U.S.C. 992(j) is a valid statute, and there was no error in convicting

Larcohe under this statute. We affirm Laroche’s conviction.

      AFFIRMED.




                                          5